         Case 1:19-cv-05939-VM-SLC Document 42 Filed 05/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRELLIAN PTY, LTD.,

                                Plaintiff,
                                                      CIVIL ACTION NO.: 19 Civ. 5939 (VM) (SLC)
         against
                                                        AMENDED SETTLEMENT CONFERENCE
                                                              SCHEDULING ORDER
adMARKETPLACE, INC.,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The Settlement Conference scheduled for June 30, 2020 is rescheduled to Tuesday, July

7, 2020 at 2:00 pm with settlement submissions due by Wednesday, July 1 2020.

Dated:             New York, New York
                   May 6, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
